7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ray M. JONES-BEY, Plaintiff-Appellant,v.John WELCH;  Wicomico County Council;  Michael Hunter;Andrew Sortman;  Raymond Roberts;  RosalindHudgins, Defendants-Appellees,andTorris BATTLE;  Horace Chester;  Preston Foreman, Defendants.
No. 93-6636.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 20, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-93-145-HAR)
Ray M. Jones-Bey, Appellant Pro Se.
Linda S. Woolf, Goodell, Devries, Leech & Gray, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ray Jones-Bey appeals from the district court's order dismissing his claims against some, but not all, Defendants in his 42 U.S.C. § 1993 (1988) action.  We grant Defendants' Motion to Dismiss Appeal and we dismiss the appeal for lack of jurisdiction because the order is not appealable.*  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Jones-Bey's motion for appointment of counsel